Citation Nr: 0826478	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  01-08 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

3. Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1984 to April 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

 Procedural history 

The veteran was initially granted service connection for left 
shoulder and right knee disabilities in an August 1998 rating 
decision.  A noncompensable disability rating was assigned 
for the left shoulder, which was subsequently increased to 20 
percent in a September 1999 rating decision.  A 10 percent 
rating was assigned for the right knee.  Service connection 
was granted for a left knee disability in an April 1998 
rating decision, which assigned a noncompensable rating 
therefor.

In October 2000, the RO received the veteran's claim for an 
increase in the disability ratings assigned his left shoulder 
and bilateral knee disabilities.  In a February 2001 rating 
decision, the RO confirmed and continued the disability 
ratings assigned.  The veteran disagreed with the February 
2001 RO rating decision and initiated this appeal. The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2001.

The Board denied the veteran's three increased rating claims 
in an August 2004 decision, which the veteran duly appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a May 2006 Memorandum Decision, the Court 
vacated the Board's decision and remanded the case.  In 
essence, the Court's decision stated that VA failed to 
provide the veteran with adequate notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court specifically 
noted that "the prior July 2003 letter did not explain that 
competent medical evidence is generally required to prove the 
present status of a condition."  See  the May 2006 Court 
decision at page 2.  
 
The Board remanded the veteran's claims in May 2007 for the 
specific purpose of providing him with a corrected VCAA 
letter.  The Board also requested that the veteran be 
scheduled for an additional VA examination.  After the 
additional development requested by the Board was 
accomplished, the VA Appeals Management Center (AMC) issued a 
December 2007 rating decision which increased the disability 
rating assigned the veteran's left knee to 10 percent 
disabling.  A supplemental statement of the case (SSOC) was 
issued in December 2007 which readjudicated the veteran's 
claims.  The SSOC continued the 20 percent disability rating 
assigned to the veteran's left shoulder disability and the 10 
percent disability ratings now assigned to each of the 
veteran's knees.  The case is once again before the Board. 


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
complaints of pain, weakness, grinding, fatigability and 
limited motion.  Objective clinical findings include range of 
forward flexion to 80 degrees. 

2. The veteran's right knee disability is manifested by 
complaints of pain, instability, swelling, giving way and 
limited motion. Objective clinical findings include crepitus 
on motion; joint line tenderness; range of motion from 0 
degrees to 135 degrees; strength rated at 4 out of 5; and no 
instability.

3. The veteran's left knee disability is manifested by 
complaints of pain, instability, swelling, giving way and 
limited motion. Objective clinical findings prior to the 
veteran's intercurrent anterior cruciate ligament injury 
include crepitus on motion; range of motion from 0 degrees to 
100 degrees; strength rated at 5 out of 5; and no 
instability.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected left shoulder disability have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§  4.71, 4.71a, Diagnostic Code 5201 (2007).

2. The criteria for an increased disability rating for the 
veteran's service-connected right knee disability have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5262 (2007).

3. The criteria for a increased disability rating for the 
veteran's service-connected  left knee disability have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased ratings for his 
service-connected left shoulder and bilateral knee 
disabilities. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Court remand

As was described in the Introduction, this issue was remanded 
by the Court in May 2006.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1). A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

As will be described in more detail below, however, the 
Court's decision focused 
entirely on a VCAA deficiency which has since been remedied. 

Stegall concerns

In May 2007, the Board remanded the case to the AMC in order 
to provide the veteran with a corrected notice letter which 
complied with the requirements of the VCAA and specifically 
informed him that competent medical evidence is generally 
required to prove the present status of his service-connected 
disabilities.  The Board's instructions also requested that 
the veteran be scheduled for an additional examination to 
determine the extent of his left shoulder and bilateral knee 
disabilities.  The claim was then to be readjudicated. 

The record reveals that the AMC mailed the veteran a 
corrective VCAA notice letter on June 11, 2007 which 
addressed the concerns raised in the Board's May 2007 remand 
and the Court's May 2006 Memorandum Decision.  The veteran 
was also afforded an additional VA examination in August 
2007.  A copy of the examination report has been associated 
with the veteran's claims folder.  As was described in the 
Introduction, the claims were readjudicated by the AMC, which 
resulted in the assignment of an increased rating for the 
service-connected left knee disability. 

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board's August 2004 decision contained an extensive 
discussion concerning VCAA compliance [see the August 26, 
2004 Board decision, pages 5-8.]  
In its May 2006 Memorandum Decision, the Court noted a flaw 
in the Board's discussion, namely that the VA failed to 
inform the veteran that "competent medical evidence is 
generally required to prove the present status of a 
condition."  The Court's decision did not otherwise find 
fault with the Board's VCAA analysis.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  The Board is confident that 
if there had been additional VCAA deficiencies, these would 
have been brought to its attention so that they could be 
corrected.
 
The specific concerns raised by the Court will be addressed 
below. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased in a letter from the AMC dated 
June 11, 2007, including a request for evidence that "your 
service-connected disability has gotten worse."  

The AMC informed the veteran of VA's duty to assist him in 
the development of his claim in the above-referenced June 
2007 letter, issued pursuant to remand instructions of the 
Court and the Board, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency.  This may include "service 
medical records or other military records, and medical 
records at VA hospitals."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records.  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The June 2007 letter further emphasized:  "As we consider 
your claim, you may submit evidence showing that your 
service-connected left shoulder, right knee and left knee 
[disability] have increased in severity.  This evidence may 
be a statement from your doctor, containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  You may also 
submit statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner your disability has become worse."  The June 
2007 letter also informed the veteran that he was being 
scheduled for a VA examination and without the examination 
report his claim might be denied or he could be paid less 
than he otherwise would.  This complied with the Court's May 
2006 Memorandum Decision in that it informed the veteran that 
competent medical evidence was generally required to prove 
the present status of his service-connected disabilities.  

There have been two recent significant Court decisions 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

As to first prong of the holding of Vazquez-Flores, in 
various VCAA letters the veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In the June 2007 VCAA letter, the 
AMC told the veteran the following: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the June 11, 2007 VCAA letter, pages 1-2.

In the June 2007 VCAA letter, the veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in your possession that you may not have sent to VA; 
or reports of treatment for your condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, and 
the veteran's left shoulder disability, the assigned 
Diagnostic Code pertains to a decreased range of motion for 
the veteran's left arm.  The notice letter did not provide at 
least general notice of that requirement.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the veteran and 
his representative discussed his left arm range of motion 
during the November 2001 hearing with a Decision Review 
Officer.  See November 2001, hearing transcript, page 4   
This demonstrates that the veteran was aware that he was 
being rated based on his range of motion. 

With respect to the second prong of Vazquez-Flores and the 
veteran's bilateral knee disabilities, as explained below, 
the veteran is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would be satisfied by the claimant demonstrating 
a noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to the veteran's bilateral knee 
conditions.

As to the third prong of the holding in Vazquez-Flores, in 
the June 2007 VCAA letter, the AMC informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  
The AMC stated that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The AMC indicated that in rare cases, 
VA can assign a disability level other than the levels found 
in the schedule for a specific condition if his impairment is 
not adequately covered by the schedule.  The AMC stated that 
it would consider evidence of the following in determining 
the disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the June 2007 VCAA letter, the RO told the veteran 
the following as examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the June 2007 VCAA letter, pages 1-2.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and has provided him with multiple VA examinations.
 
There is nothing in the Court's June 2006 Memorandum Decision 
which addresses the matter of VA's duty to assist.  In any 
event, as is discussed elsewhere in this decision the veteran 
was again examined in August 2007.  


The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing with a decision 
review officer and was afforded one in November 2001.
 
Accordingly, the Board will proceed to a decision.  

1. Entitlement to an increased disability rating for a 
service-connected left shoulder disability.

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2007). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2007). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's service-connected left shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Code 
5201 [Arm, limitation of motion of]. 

The Board observes that the veteran's left upper extremity is 
his minor extremity. See 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation. Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation in the 
minor extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement. A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement. Or the disability 
can be rated on impairment of function of the contiguous 
joint. The assigned percentages are the same for the major 
and minor extremities.  See 38 C.F.R. § 4.69, supra.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007) [reasonable doubt to be resolved in veteran's favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 5203.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

As noted above, the veteran's service-connected left shoulder 
disability is currently rated as 20 percent disabling under 
Diagnostic Code 5201.  The Board's August 2004 decision 
contained an extensive discussion concerning the appropriate 
diagnostic code for the veteran's shoulder disability [see 
the August 26, 2004 Board decision, pages 12-13].  The May 
2006 Court decision did not identify fault with the Board's 
diagnostic code analysis, and the veteran did not argue that 
the Board's analysis or the assigned Diagnostic Code was 
inappropriate. 

Following the Court's May 2006 Memorandum Decision and the 
Board's subsequent May 2007 remand, the veteran was afforded 
an additional VA examination.  The Board will now analyze 
whether Diagnostic Code 5201 remains appropriate in light of 
this new medical evidence. 

As an initial matter, the Board notes that the veteran left 
shoulder disability has been assigned a 20 percent disability 
rating.  Therefore applying Diagnostic Code 5203 [clavicle or 
scapula, impairment of] is not in the veteran's best interest 
as this code provides a maximum rating of 20 percent. 

Ankylosis of the shoulder has not been demonstrated by 
medical evidence and Diagnostic Code 5200 [scapulohumeral 
articulation, ankylosis of] is therefore inappropriate. With 
respect to Diagnostic Code 5202 [Humerus, other impairment 
of], while this diagnostic code would address the veteran's 
occasional dislocation, it does not fit squarely with the 
record.  In order to warrant a higher disability rating under 
this diagnostic code, the evidence would have to show a loss 
of the humeral head, nonunion of the humeral joint (false 
flail joint) or fibrous union.  These conditions have not 
been identified and the veteran has not alleged that such 
conditions exist.  

Accordingly, the Board will continue to rate the veteran 
under Diagnostic Code 5201. 

Schedular rating

To warrant a 30 percent rating, the evidence must show that 
the veteran's left 
(non dominant) arm is limited in motion to a point 25 degrees 
from the side.  
While it is not stated in the rating criteria, the Board 
presumes that the 25 degree limit could apply either to 
abduction or forward flexion of the arm. 

38 C.F.R. § 4.71, Plate I shows that normal measurements for 
forward flexion and abduction of the arm are to 180 degrees.

As was noted in the Board's August 2004 decision, an August 
1999 VA examination shows forward flexion measured from 0 to 
130 degrees and abduction measured from 0 to 110 degrees.  A 
November 2000 VA examination shows abduction measured from 0 
to 120 degrees and forward flexion measured from 0 to 120 
degrees.  A July 2001 VA examination shows forward flexion 
measured to 90 degrees before onset of pain. On abduction, 
the veteran was able to perform active range of motion up to 
75 degrees before he experienced limitation and pain.  
A November 2001 examination by G.O.S., M.D., reports full 
range of motion of the left shoulder and a January 2003 VA 
examination shows forward flexion measured to 80 degrees and 
abduction measured to 80 degrees.

Following the Board's August 2004 remand, the veteran 
demonstrated forward flexion of 80 degrees and lateral 
abduction of 60 degrees in a November 2004 VA examination.  
The most recent August 2007 VA examination revealed forward 
flexion to 150 degrees with lateral elevation or abduction to 
140 degrees.  

Diagnostic Code 5201 contemplates 30 percent disability 
evaluation when there is limitation of motion to 25 degrees 
from the side, which is far exceeded by the 60 degrees 
recorded in the November 2004 VA examination and in all other 
range of motion findings.  No evidence to the contrary 
exists, and the veteran has not identified any such evidence.  
An increased disability rating can therefore not be assigned 
based on Diagnostic Code 5201.

In short, the demonstrated limitation of motion to 60 degrees 
allows for the assignment of a 20 percent disability 
evaluation under Diagnostic Code 5201.  That is the rating 
which has been assigned.  Based on these findings, an 
increased disability rating may not be assigned based on 
limitation of motion of the left arm.  

DeLuca consideration 

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2007). The Board has therefore taken into consideration 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In August 2004 the Board provided the following in its Deluca 
analysis:

During the November 2000 VA examination, the 
veteran complained of weakness, fatigue and pain in 
the left shoulder. The veteran stated that he was 
unable to perform lifting with the left arm because 
he drops objects. The left shoulder pain reportedly 
prevented him from reaching over his head to work 
or lifting heavy objects.  However, objectively, 
the examiner noted no evidence of muscle wasting, 
no instability or subluxation and strength rated at 
4 out of 5.

The July 2001 examiner noted pain with heavy 
lifting and elevation of the left arm. The veteran 
stated that he could not lift more than 5 to 10 
pounds and has difficulty dressing himself or 
putting on shoes.  He further reported that the 
pain was sometimes so severe that he found it 
difficult to even lift a cup with his left hand. . 
. . The July 2001 examiner described the left 
shoulder musculature as well-developed with good 
tone and without any sign of muscle atrophy. 

* * * * 

Based on this record, it appears that the veteran's 
reported complaints involve weakness and pain 
associated with his service-connected left shoulder 
disability. His self reports, however, appear to 
describe disability which is significantly more 
severe than what has actually been objectively 
demonstrated on clinical evaluation. Objectively, 
the veteran's musculature appears to be normal, and 
his upper extremity strength has been rated at 4 
out of 5. There is no evidence of instability; 
there is no evidence of weakness; and there is 
essentially no objective basis to account for the 
severe pain noted by the veteran.

The Board is thus confronted with a conflict 
between the veteran's subjectively reported 
symptoms and a number of objective evaluations of 
his disability. . . . The Board notes certain 
inconsistencies in the veteran's account as 
compared to the objective evidence. In particular, 
the July 2001 examiner noted that the veteran was 
able to play volleyball and spike the ball, which 
requires abduction and flexion of the shoulder to 
nearly 180 degrees, a finding which he found to be 
inconsistent with the measured range of motion. The 
veteran refuted this account to some extent in the 
November 2001 hearing. He stated that he was 
playing volleyball in a swimming pool and not in a 
true volleyball game. His representative also 
stated that the veteran did not spike the ball, but 
that this was a term conjured up by the VA rating 
specialist.

The Board has reviewed the July 2001 examination 
report carefully and finds that it does refer to 
the veteran's description of "trying to spike a 
volleyball." While it is not made clear whether 
the veteran understood what spiking meant or that 
it specifically entailed a range of motion to 
nearly 180 degrees, the examiner also noted that 
the veteran's left shoulder musculature was toned 
and well-defined and symmetric, which was also 
found to be inconsistent with the manifestation of 
limited range of motion and weakness.

In any event, the Board finds the veteran's 
participation in a volleyball game, even in a 
swimming pool, to be inconsistent with his 
subjective reports of shoulder pathology so severe 
that he could not even lift a coffee cup.

Although the veteran is competent to report his 
symptoms, like all evidence his self reports must 
be evaluated in the light of the entire record. 
Considering the findings of the July 2001 examiner 
with respect to the veteran's self-reports not 
being consistent with the measured range of motion, 
as well as the November 2001 examination report by 
Dr. G.O.S. which noted full range of motion of the 
left shoulder, the Board attaches relatively little 
credibility to the veteran's statements. The Board 
believes that the objective evidence of record, in 
particular clinical evaluations of his musculature 
and range of motion, outweighs the veteran's 
subjective assessment of his disability. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; 
personal interest may, however, affect the 
credibility of the evidence].

The Board additionally noted the findings of the 
July 2001 examiner, who specifically noted the 
point at which painful motion began. The veteran 
was noted to have onset of pain on forward flexion 
at 90 degrees. On abduction, the veteran was able 
to perform active range of motion up to 75 degrees 
before he experienced pain. Similarly, in November 
2001, Dr. G.O.S. noted that veteran began to have 
discomfort beyond 90 degrees of abduction. Thus, 
even considering pain associated with motion of the 
veteran's left shoulder, the criteria for a 30 
percent rating based on limitation of motion are 
not approximated. See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201 (2003).

The January 2003 examiner noted that the veteran 
was in no pain. He was noted to use his right arm 
primarily when he removed his shirt and he did not 
raise his left arm above his shoulder level when 
taking his t-shirt off. There was no visible 
atrophy about the shoulders. These findings are 
generally consistent with the muscle strength and 
range of motion findings reported by other 
examiners at other times recently. That the veteran 
did not raise his arm above shoulder level is 
generally consistent with his current rating, i.e., 
a 20 percent rating is warranted where motion of 
the arm is restricted to shoulder level.

See The August 26, 2004 Board decision, pages 16-19.  The 
Court's May 2006 Memorandum Decision did not identify any 
fault with the Board's Deluca analysis.  

The Board will now discuss evidence added to the record since 
the Board's August 2004 decision.  During the November 2004 
and August 2007 VA examinations, the veteran again complained 
of weakness and pain associated with his left shoulder 
disability.  He also complained of fatigability and decreased 
endurance.  As noted above, the veteran's credibility 
regarding these self-reported symptoms has been significantly 
diminished in light of the objective medical evidence.  There 
was no indication of muscle loss, and there is no competent 
medical evidence which indicates that the veteran's left 
shoulder range of motion is diminished by pain and the like 
to such a degree that he cannot raise his arm more than 25 
degrees.  

In short, little has changed with respect to the veteran's 
disability since the Court's May 2006 decision.  In 
particular, there is no objective evidence of a level of 
disability which would allow for the assignment of additional 
disability based upon DeLuca factors.  

Hart consideration 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2007).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the veteran filed his increased rating claim in 
October 2000.  Therefore, the relevant time period under 
consideration is from October 3, 1999 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 3, 1999 to the present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the veteran's left 
shoulder disability was more or less severe during the appeal 
period.  As was specifically alluded to in the Board's DeLuca 
discussion above, medical evidence for the entire period is 
roughly consistent and does not identify and limitation of  
shoulder motion or other pathology which would allow for the 
assignment of a disability rating in excess of 20 percent.  
The veteran has pointed to none.  Accordingly, the currently 
assigned 20 percent disability rating is appropriate from 
October 1999 to the present.  

Extraschedular consideration 

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the service-connected left shoulder disability.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disability.

For the sake of economy, because these two issues involve the 
application of the same law to virtually identical facts, the 
Board will address them together.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims and the standard of review have been set forth 
above and will not be repeated.

Assignment of a diagnostic code 

The veteran's service-connected bilateral knee disabilities 
have been characterized by the RO as retropatellar pain 
syndrome. A November 2001 examination by Dr. G.O.S. contains 
a diagnosis of chondromalacia patella for each knee. These 
conditions are not specifically listed in the rating 
schedule.  Accordingly, the disabilities must be rated by 
analogy.  See 38 C.F.R. § 4.20 (2006) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.   

The veteran's bilateral knee disabilities were previously 
rated under Diagnostic Code 5257 [knee, other impairment of] 
and later under Diagnostic Code 5262 [tibia and fibula, 
impairment of].  In December 2007 the AMC changed the left 
knee Diagnostic Code to 5257-5260 [leg, limitation of flexion 
of].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

For the reasons stated below, the Board finds that Diagnostic 
Code 5262 is the appropriate code for rating the veteran's 
bilateral knee disabilities.  

With respect to Diagnostic Code 5257, that diagnostic code 
rates as to symptoms of lateral instability and subluxation.  
Notwithstanding the veteran's reports of the knees giving 
out, objective clinical findings show no such symptoms.  
Diagnostic Codes 5260 and 5261 are also not appropriate in 
this case because ranges of bilateral knee motion have 
consistently measured well beyond what would be required for 
a compensable rating.  

The medical evidence fails to demonstrate ankylosis, 
dislocated cartilage, removed cartilage or genu recurvatum of 
the veteran's knees.  Accordingly, Diagnostic Codes 5256, 
5258, 5259 and 5263 are not applicable.  

Diagnostic Code 5262 is deemed the most appropriate as to 
both knee issues because the criteria for that diagnostic 
code specifically refer to knee disability.  

Specific rating criteria

Diagnostic Code 5262 [tibia and fibula, impairment of] 
provides the following levels of disability:

40% Nonunion of, with loose motion, requiring brace;



Malunion of:

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability.

38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

The words "moderate," and "marked" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2006). 

The Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988) 871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.

Analysis 

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the veteran's service 
connected left knee disorder, the veteran has been diagnosed 
with a torn left anterior cruciate ligament which is not 
service connected. 

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  As was noted in the August 2004 
decision, the Board believes that most of the veteran's 
recent left knee pathology is due to a recent, non service-
connected cause, the torn ACL.  The following is a recitation 
of the facts as they existed in August 2004: 

The primary evidence with respect to the ACL injury 
comes from a November 2003 VA examination. The 
examiner reviewed the prior evidence with respect 
to the left knee disorder and noted that there was 
an MRI scan in 2001 which first identified an ACL 
tear. The examiner further noted that all physical 
examinations done prior to 2001 and even one 
conducted in 2001 failed to identify any evidence 
of a positive Lachman test or positive anterior 
drawer signs or findings suggestive of ACL 
deficiency.

The November 2003 examiner also conducted an 
examination of the veteran in January 2003. The 
examiner concluded that for an ACL to be torn, 
there must be some trauma. When an anterior 
cruciate ligament is torn from the femur, such as 
was the case here, such an injury would be followed 
by a joint effusion caused by blood and 
hemarthrosis. There is no history in the c-file nor 
in the medical record to indicate when and if any 
such injury occurred. The examiner indicated that 
it was impossible to state when the veteran's ACL 
injury actually occurred. However, with review of 
the medical record in the military, the examiner 
stated that it is not likely that the veteran 
sustained an injury to the left knee, which would 
have caused an ACL tear while he was in the 
military.

See The August 2004 Board decision at pages 20-21.  The Board 
can identify no opinion to the contrary, i.e. one which links 
the veteran's anterior cruciate ligament (ACL) injury to his 
military service or demonstrating that it is otherwise part 
and parcel of the service connected disability, retropatellar 
pain syndrome. The medical evidence that has been associated 
with the veteran's claims folder subsequent to the Board's 
August 2004 decision does not contradict this opinion.  The 
November 2003, November 2004 and August 2007 VA examinations 
were conducted by the same VA examiner who reiterated his 
opinion. 

Accordingly, the Board finds the November 2003 examiner's 
opinion persuasive on this subject and finds that the left 
ACL tear and associated symptomatology are not part of the 
veteran's service connected left knee disorder.  In 
determining the level of left knee disability due to the 
service-connected disability, the Board will accordingly 
favor evidence recorded prior to initial the June 2003 
diagnosis of a torn ACL, since this likely gives a more 
accurate picture of the service-connected disability, minus 
the ACL tear.  However, as required by law all evidence will 
be considered.  See 38 U.S.C.A. § 7104 (West 2002).

Schedular rating

The veteran's bilateral knee disabilities have been rated as 
10 percent disabling.  
In order to warrant a 20 percent rating under Diagnostic Code 
5262, the medical evidence must demonstrate moderate knee 
disability. 

As was noted by the Board in August 2004, this case turns on 
the veteran's credibility and the probative value of the 
veteran's statements with respect to his right and left knee 
disabilities, since those statements appear to be 
substantially different than the objective evidence of 
record.  The Board further stated that the only objectively 
confirmed symptoms with respect to either knee appears to be 
crepitus and tenderness. 

The veteran's complaints of knee instability have been 
specifically refuted. Objective testing in connection with 
June 1998, November 2000, July 2001, January 2003 and August 
2007 VA examinations, and in the April 1999 report from St. 
Louis Orthopedics, did not identify instability of either 
knee.  Moreover, prior to the intercurrent injury to the 
veteran's left knee, strength was consistently noted to be 
normal or near normal.  The November 2000 and July 2001 VA 
examiners found no muscle wasting and normal strength, 
bilaterally. The January 2003 examiner rated strength of the 
right knee at 4 out of 5 and the August 2007 VA examiner did 
not note any decreased right knee strength.  The veteran's 
complaints of swelling and locking have not been demonstrated 
objectively.

In essence, the evidence in favor of the veteran's increased 
rating claims consists primarily of his statements regarding 
his symptomatology.  During VA examinations, the veteran has 
complained of symptoms such as popping, grinding, swelling, 
locking up, giving out, pain, stiffness, weakness and 
instability.  He has repeatedly reported pain associated with 
activities such as kneeling and squatting, climbing, sitting 
and bike riding.  In November 2000, he rated his pain at 4 to 
5 out of 10 on a daily basis with flare-ups occurring 1 to 2 
times a month for the right knee and 8 or 9 times a month for 
the left, during which pain is 10 out of 10.  During his 
November 2001 hearing and the August 2007 examination, the 
veteran reported that he doesn't kneel, squat, run, jump or 
ride a bicycle.  He has stated that he can walk for up to 
half an hour before he has to sit down. 

Although the veteran is competent to report his symptoms, 
like all evidence his self-reports must be evaluated in the 
light of the entire record.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 

In the August 2004 decision the Board found the veteran's 
self reported symptoms to be not credible.  [Although that 
decision has been vacated by the Court, the Court found no 
fault with the Board's analysis of the evidence.]  The Board 
specifically found that an October 2001 evaluation form the 
St. Louis Orthopedic Institute was particularly instructive 
in evaluating the veteran's statements.  The October 2001 
examination report indicates that the veteran was feigning a 
limp at the time of the examination.  His gait appeared to be 
normal when he came into the room, but it was not normal when 
he was examined. The examiner noted normal x-rays of both 
knees, and other findings were essentially normal as well.  

August 2007 x-rays continued to reveal a normal right knee 
and residuals of ACL reconstruction for the veteran's left 
knee (which as discussed above are not related to his 
service-connected disability). 

Also of interest, in light of the veteran's complaints of 
constant pain, with numerous episodes of purportedly 
agonizing pain every month, is the comment of the July 2001 
VA examiner, who noted that despite the veteran's complaints 
of pain and instability he had only one cortisone injection 
since service and did not wear a knee brace or use any 
assistive walking device.  While the evidence of record 
indicates that the veteran has since had some cortisone 
shots, the Board believes that this comment remains 
substantially accurate. As was noted in the Board's August 
2004 decision: 

The findings and comments from medical 
professionals who have had the opportunity to 
observe the veteran and evaluate his complaints 
indicate that the veteran is to some extent 
attempting to manipulate the medical record as to 
the severity of his disabilities. For this reason, 
the Board discounts the credibility of the 
veteran's statements as to the severity of his 
bilateral knee disability and finds that the 
objective evidence of record outweighs the 
veteran's subjective reports. The Board notes that 
the veteran's spouse has also submitted a statement 
attesting to the veteran's diminished physical 
capacity as a result of his knee and shoulder 
disabilities. However, this evidence is not 
persuasive in light of her interest in outcome of 
the claim. The Board favors the objective findings 
of medical professionals over those of the 
veteran's spouse or the veteran. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may 
affect the credibility of testimony].

In short, based on the evidence of record and the schedular 
criteria, the Board finds that moderate disability of either 
of the veteran's knees has not been shown or approximated by 
objective medical evidence.  The objective evidence shows 
merely some crepitus and tenderness.  X-rays are pertinently 
negative, and the veteran's reports of pain and other severe 
symptoms are exaggerated.  Schedular ratings in excess of the 
currently assigned 10 percent for the veteran's bilateral 
knees are therefore not warranted.



De Luca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2007). See DeLuca, supra.  However, for many 
of the reasons expressed above, the Board does not believe 
that these provisions are for application in this case.

As discussed above, there have been few if any objectively 
identifiable manifestations of the veteran's service-
connected knee disabilities.  The June 1998 examiner found no 
loss of range of motion, no atrophy and no instability of 
either knee. The April 1999 report from St. Louis Orthopedics 
showed good strength.  The November 2000 VA examination 
showed no instability, no muscle wasting and strength rated 
at 5 out of 5, with full range of motion of both knees. The 
July 2001 VA examination also showed muscle strength rated at 
5 out of 5.  More recently, during the August 2007 VA 
examiner indicated that while the veteran's knees had 
symptoms of fatigability, weakness and lack of endurance, 
there was no apparent changes in range of motion due to any 
of these symptoms. 

Overall, the objective clinical evidence does not demonstrate 
that an increased disability rating is warranted due to 
limitation of motion, fatigability, weakness, incoordination 
and the like. As discussed above, the Board has taken into 
account the veteran's subjective accounts of at times 
excruciating pain (10 out of 10), but has discounted these 
statements in light of numerous examination reports which do 
not demonstrate anything close to such pathology.  
Accordingly, the Board concludes that a higher disability 
evaluation on the basis of additional functional loss due to 
pain is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
(2007).

Hart consideration 

In this case the veteran filed his increased rating claim for 
his bilateral knee conditions in October 2000.  Therefore, 
the relevant time period under consideration is from October 
3, 1999 to the present.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for any period from October 3, 1999 to the present. 

A 10 percent rating has been assigned for the right knee 
disability for the entire period.  As was alluded to in the 
Introduction, the veteran's left knee disability rating was 
changed from noncompensable (zero percent) to a 10 percent 
disabling in August 2007.  The RO established effective date 
as the date of the veteran's August 2007 VA examination. 

After a careful review of the record the Board can find no 
evidence to support a finding that the veteran's bilateral 
knee disabilities were more or less severe during the appeal 
period than the currently assigned disability ratings, to 
include the staged rating for the left knee disability.  The 
veteran has not identified any evidence to indicate 
otherwise.  Accordingly, the currently assigned 10 percent 
disability rating for the veteran's right knee is appropriate 
from October 1999 to the present. 

The evidence indicates that the zero percent disability 
rating assigned to the veteran's left knee was appropriate 
from October 1999 to August 2007 and a ten percent disability 
rating thereafter is warranted.  Prior to the August 2007 
examination, virtually no left knee pathology was identified 
on examination. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
disability ratings for his service-connected right and left 
knee disorders. The benefits sought on appeal are accordingly 
denied.

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case the RO specifically considered 38 C.F.R. 
§ 3.321(b)(1) and it's application to the veteran's claim in 
the October 2001 Statement of the Case.  Accordingly, the 
Board will address the possibility of the referral of the 
veteran's claims for consideration of an extraschedular 
rating.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify any exceptional or unusual 
disability picture with respect to any of the three service-
connected disabilities here on appeal.  The medical evidence 
fails to demonstrate that the symptomatology of any of the 
veteran's disabilities is of such an extent that application 
of the ratings schedule would not be appropriate.  
The veteran's left shoulder disability has been rated based 
on his limited range of motion, the primary symptom of this 
disability.  With respect to his bilateral knee disabilities, 
the veteran has been rated under Diagnostic Code 5262, which 
allows for rating based on a slight, moderate or marked knee 
disability.  
The symptomatology of the veteran's shoulder and knee 
disabilities are specifically contemplated by the assigned 
diagnostic codes which take into consideration the extent of 
the veteran's disability. Accordingly, the Board finds that 
the veteran's disability picture has been contemplated by the 
ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  Indeed, the evidence does not 
indicate that the veteran has been hospitalized at all for 
any of the disabilities at issue.

With respect to employment, the record contains no evidence 
of unusual disability caused by any of above-discussed 
service-connected disabilities.  There is no evidence of 
frequent hospitalizations.  The record reflects that the 
veteran is currently self-employed as home remodeler.  The 
veteran has stated that he does the bidding on jobs and has 
subcontractors do the work but is still able to do drywall 
repair and minor painting.  This is not indicative of marked 
interference with employment.  There is nothing in the 
current evidence of record to indicate that the veteran's 
disabilities cause any unusual employment impairment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is a recognition that industrial 
capabilities are impaired].

Although the veteran has claimed that his knee disabilities 
cause him excruciating pain, as ha been discussed in some 
detail above the Board finds that the veteran's reports are 
not corroborated in the objective medical reports and are not 
credible or probative. 

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted. 

Conclusion

In summary, for the reasons set out above, the Board has 
determined that the a preponderance of the evidence is 
against the claims.  The claims are therefore denied.


ORDER

An increased disability rating for the service-connected left 
shoulder disability is denied. 

An increased disability rating for the service-connected 
right knee disability is denied.

An increased disability rating for the service-connected left 
knee disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


